Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page 1ofi2 PagelD#: 2

UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER ID 100030630932101, Ve. watt hat.
USER ID 100007455615944 AND USER ID | “48° No- NS my 44- SON
100014794184940 THAT IS STORED AT .
PREMISES CONTROLLED BY FACEBOOK
INC.

 

Filed Under Seal

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tyler Martin, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with three different Facebook user IDs that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (““Facebook’’), a social neewotidng
company headquartered in Menlo Park, California. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to
require Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with each of the three user IDs.

2 lam a Special Agent with the United States Secret Service and have been since
December 2016. My experience as a Special Agent has included, among other things, the
investigation of cases involving violent crimes and threats against the President of the United
States, other protected persons, and the transmission of threats in interstate and foreign

commerce. I have received training and have gained experience in interviewing and
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page 2o0f12 PagelD#: 3

- interrogation techniques, arrest procedures, search warrant applications, the expoution of
searches and seizures, and various other criminal laws and procedures. J also have received
training in the execution of search warrants involving the tracking of telephones. I have not
included every detail of every aspect of my training, education, and experience but have
highlighted those areas most relevant to this application.

2. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to provide the facts necessary for a determination of probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

3s Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18, United States Code, Section 875(c)
have been committed by Jesus Wellington Kong. There is also probable cause to search the
information described in Attachment A for evidence of these crimes, as described in Attachment
B.

_PROBABLE CAUSE

4, On November 24, 2018, the Augusta Police Department received a report that a
person using the Facebook user name “Osama Kingdada” was posting threats to the Facebook
page of Employment Specialists of Maine (“ESM”). ESM is an organization based in Maine that
provides services to individuals with disabilities. ESM has locations in Augusta, Skowhegan,

and Auburn and has a public Facebook page.

3. I have reviewed the postings made by “Osama Kingdada” to the Maine
organization’s Facebook page. The Facebook user ID for the “Osama Kingdada” account is

100030630932101.. On November 24, 2018, at approximately 11:56 a.m., “Osama Kingdada”
2 .
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page 3of12 PagelD#: 4

wrote: “i really want to commit a mass shooting at your central office i will not lie". I have also
reviewed the postings made by user “Osama Kingdada” on that user’s own Facebook page

around the time the November 24 threat was made by “Osama Kingdada”. On postings made on
November 24, 2018, “Osama Kingdada” posted the names and photographs of four employees of
ESM and posted a photograph of one of those employees that appears to have been taken from
that employee’s Facebook page. The postings on the “Osama Kingdada” Facebook page of the
ESM employee names and the photographs were made without any comment or threats. “Osama
Kingdada” did, however, post the following comment on November 24, 2018, at 12:05 p.m.: “its
better to attack the central office its less secure then the northern office . . . sincerely from your
favorite war strategist... ."

6. [have learned that-Jesus Wellington Kong was a client of the Maine organization
for most of 2017 and 2018 and that the employees named on the “Osama Kingdada” Facebook
page are employees who would have worked with Mr. Kong during that time. Mr. Kong is no
longer a client of ESM.

7s On November 29, 2018, I spoke with the president of ESM. She had spoken with
an employee of ESM who had provided casework services to Mr. Kong. According to that
caseworker, Mr. Kong had reached out to the caseworker recently and had sent the caseworker a
text on November 2, 2018. The caseworker had made a report to the Federal Bureau of |
Investigation (“FBI”) on November 2, 2018, that Mr. Kong had been sending the caseworker text
messages saying that he has killed people and has thoughts of killing people.

8. An FBI analyst undertook an effort to attempt to confirm what evidence and
information supported a suspected connection between Facebook user “Osama Kingdada” and

Jesus Wellington Kong. The analyst was able to find and access a Facebook page associated

3
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page 4of12 PagelD#:5

with “Kong Wellington Jesus”. The Facebook user ID for the “Kong Wellington Jesus” account
is 100007455615944. That page has posts showing images of a person purporting to be the
“Kong Wellington Jesus” Facebook page user; that person is known by law enforcement agents
to be Jesus Wellington Kong. The “Kong Wellington Jesus” Facebook page also contained
several postings mentioning “207 Nikki” and a video in which Mr. Kong talks about “207
Nikki”. In that video, he refers “207 Nikki” and mentions the name of a person that is very
similar to the name of an employee of ESM (the first name is the same name and the last name is
almost the same name as the employee’s last name). The reference to “207 Nikki” is significant
because the “Osama Kingdada” Facebook account posted a photograph of an employee of the
Maine organization on November 24, 2018, that also mentions “207 Nikki”.

9. Based on my training and experience, I also have reason to believe that Mr. Kong
has been making his Facebook postings using a mobile device, most likely a phone. I base this,
in part, on the following Facebook posts made on the Facebook page for “Kong Wellington
Jesus”:

a. On November 19, 2018, at approximately 4:16 p.m., a person known to be Jesus
W. Kong posted a video that was approximately twenty minutes long. In that
video, he states, among other things, that he intends to harm President Donald
Trump. Throughout the course of the video, Kong is walking around in an
undisclosed location speaking into what appears to be his cell phone. Kong is
outside during the course of the video and you can hear traffic and see the
different buildings in the background.

b. On November 20, 2018, at approximately 1:28 p.m., a person known to be Jesus .
W. Kong posted a video titled “Sorry Nikki Skit” where he is walking around —
speaking into his cell phone. The video is approximately 13:23 seconds. Kong
mentions killing Donald Trump with a chain saw and calls him a “sick

motherfucker.” Kong is outside during the course of the video and you can hear
traffic and see the different buildings in the background.
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page5of12 PagelD#: 6

10. On December 3, 2018, at 6:08 a.m., Facebook user “Osama Kingdada” posted the
following message to the Skowhegan Area High School public Facebook page: "Just a fact,.,,, I
wouldn't post the military I am joining on facebook,,,,because,,,,,1 am the man that keeps
threatening to shoot up Skowhegan area high school and leave a few students in a bloody
pool,,,,znow and days shooting up a school is really cool,,,,if you ain't shooting up a school you
just ain't cool,,,, yup and part of the rules is temporarily shutting down a school,,,, because this
man named jesus wellington kong is considering hiring [name redacted] granddaughter to shoot
up Skowhegan area high school it would be interesting,,,,". On the same date, at 6:14 a.m.,
Facebook user “Osama Kingdada” posted the following message to the same public Facebook
page: “New video coming soon,,,.., from the man that not only threatened to hire [name
redacted] granddaughter to commit a mass shooting at Skowhegan are high school,,,, the man
also has a promising military career,,,,,watchout ,,,, new video coming soon,,,,”. Facebook user
“Osama Kingdada” gave a name in the messages above; I have redacted that name as indicated.

11. On December 4, 2018, I spoke with Detective Todd Nyberg of the Augusta Police
Department about his investigation and the posts made to the Skowhegan Area High School
Facebook page by “Osama Kingdada”. Detective Nyberg told me that he had viewed the posts
to the school’s Facebook page as well as‘a video that had been posted by Facebook user “Osama
Kingdada” on the Facebook page belonging to “Osama Kingdada”. According to Detective
Nyberg, that video showed Jesus W. Kong speaking and in the video Mr. Kong says that he [Mr.
Kong] is the guy who threatened to shoot up the Skowhegan Area High School. The “Osama
Kingdada” Facebook account was taken down by Facebook on about December 4, 2018.

12. Through an examination of images in Facebook posts made to a third Facebook

account (“Jesus Wellington Kong”), an FBI analyst was able to determine that a video posting

5
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page 6of12 PagelD#: 7

made on that account on December 4, 2018, showed a location in the area of Olympia,
Washington. The Facebook user ID for that account is 100014794184940. This same account
had a post about “207 Nikki” on November 9, 2018 and a post about “207 Nikki” December 4,
2018. The video posted on the account on December 4, 2018, shows Jesus Wellington Kong
walking along various streets and past ouensiows buildings. On December 4, 2018, Jesus W.
Kong was located in Olympia by local law enforcement officers.

13. After Jesus W. Kong was located in Washington, he was provided with Miranda

warnings. He waived Miranda rights and agreed to speak with law enforcement officers. The

 

following is a summary of that interview as it relates to the threats to the Skowhegan Area High
School and ESM: Mr. Kong said that he had threatened the high school. He then said that he
had not threatened the school himself and that the granddaughter of a person he named would
commit the shooting. He also said that he had made a threat via his Facebook page to commit a
mass shooting at ESM. He said that he had posted pictures of ESM employees so that those
employees would see the posts and be scared by them. He said that he had posted the threats
because he wanted to be a terrorist and join a foreign militia. He said that he had made the
threatening Facebook posts using his cellular telephone. Agents with the USSS seized the
celfular telephone that Mr. Kong was carrying with him.

14. Facebook owns and operates a fre aiseewe social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the

general public.
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page 7of12 PagelD#: 8

15. Facebook asks users to provide basic contact and personal identifying information
_ to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and
other personal identifiers. Facebook also assigns a user identification number to each account.

16. Facebook users may join one or more groups or networks to connate and interact

with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the-eenipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

17. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or teres to particular Facebook
users, Or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

18. Facebook users can create profiles that include photographs, lists of personal
interests, and other snftirensition, Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

i
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page 8of12 PagelD#:9

available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible
to anyone who can view the user’s profile.

19. Facebook allows users to upload photos and videos, which may include any
metadata such as the location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tap” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link
to see the photo or video. For Facebook’s purposes, the photos and videos associated with a
user’s account will include ‘all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

20. Facebook users can exchange private messages on Facebook with other users.
Those messages are stored by Facebook unless deleted by the user. Facebook users can also post
comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific — or item on the profile. In addition, Facebook has a
chat feature that allows users to send and receive instant messages through Facebook Messenger.
These chat communications are stored in the chat history for the account. Facebook also has
Video and Voice Calling features, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page9of12 PagelD#: 10

21. If a Facebook user does not want to interact with another user-on Facebook, the
first user can “block” the second user from seeing his or her account.

22. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fang” of particular Facebook pages.

23, Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

24, Each Facebook account has an activity log, which is a list of the user’s nets and
other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

aa. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

26. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

ls Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

9
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 . Page 10 0f 12 PagelD#: 11

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

28. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments asnacititied with the
service (including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications.

29. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and cxpedtenes a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,
can indicate who has used or controlled the Facebook account. This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, anti as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the Internet Protocol (IP) addresses from which users access

10
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page11of12 PagelD#: 12

their accounts along with the time and date. By determining the physical location associated
with the logged IP addresses, investigators can understand the chronological and geographic
context of the account access and use relating to the crime under investigation. Such information
allows investigators to understand the geographic and chronological context of F acebook access,
use, and events relating to the crime under investigation. Additionally, Facebook builds geo-
location into some of its services. Geo-location allows, for example, users to “tag” their location
in posts and Facebook “friends” to locate each other. This geographic and timeline information
may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account —
activity may provide relevant insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation. For example, information on the Facebook account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a '
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort
to conceal evidence from law enforcement).

30. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

31. On November 30, 2018, law enforcement provided Facebook a preservation
request for two Facebook accounts associated with this investigation—one with user ID
100007455615944 and the other with user ID 100014794184940. On December 4, 2018, law
enforcement provided Facebook a preservation request for the Facebook account with user ID

100014794184940. Facebook acknowledged receipt of all of these requests.

11
Case 1:18-mj-00394-JCN Document 1-1 Filed 12/13/18 Page12o0f12 PagelD#:13

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

32. | anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section lof Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B,

CONCLUSION

33. Based on the forgoing, I request that the Court issue the proposed search warrant.

34. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703 (a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States... that — has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711@)(A)@).

_ Pursuant to 18 U.S.C. § 2703(g), the presence — Respectfully submitted,
of a law enforcement officer is not required for
the service or execution of this warrant. Ze LA e. ee —
nia Agent -

United Statés Secret Service

Subscribed and sworn to before me,
On this 13" day of December, 2018 at Bangor, Maine

L Clue

unto st C. NIVISON

 

 

UNITHD STATES MAGISTRATE JUDGE

12
